99 N.Y.2d 530 (2002)
THEODORE WENGER, Appellant,
v.
BROOME COUNTY GOVERNMENT, Respondent.
Court of Appeals of the State of New York.
Submitted September 3, 2002.
Decided November 21, 2002.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division where the appeal to the Appellate Division was from *531 an order entered on an appeal from another court (see NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]).